439 F.2d 742
William ALEXANDER, Plaintiff-Appellant,v.Joseph C. SACHA et al., Defendants-Appellees.
No. 25679.
United States Court of Appeals, Ninth Circuit.
March 24, 1971.

William Alexander, in pro. per.
Roger Arnebergh, City Atty., John A. Daly, Asst. City Atty., W. T. Maskey, Deputy City Atty., George J. Franscell, Asst. City Atty., Los Angeles, Cal., for defendants-appellees.
Before DUNIWAY, ELY, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellant, William Alexander, seeks reversal of an order of the district court dismissing as frivolous his civil rights action under 28 U.S.C. § 1915(d).


2
We dismiss the appeal because Alexander's failure timely to file his notice of appeal deprives us of jurisdiction. (E.g., Winchell v. Lortscher (8th Cir. 1967) 377 F.2d 247.) Judgment was entered on October 6, 1969. Notice of appeal was filed January 5, 1970, more than 90 days later. Rule 4(a) of the Federal Rules of Appellate Procedure provides that a notice of appeal must be filed "within 30 days of the date of the entry of the judgment or order appealed from." The time to file cannot be extended beyond an additional 30 days. Alexander's notice of appeal thus came well after the latest possible date for filing such a notice.


3
The appeal is dismissed.